Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claim 1 is directed to a power transmission belt comprising a pulley non-contacting member made of a rubber composition, the rubber composition comprising a rubber component made predominantly of chloroprene rubber, sulfur-modified chloroprene rubber, ethylene-α-olefin elastomer, chlorosulfonated polyethylene rubber, hydrogenated acrylonitrile rubber, and combinations thereof; cellulose-based fine fibers dispersed in the rubber component and having an average fiber diameter of 10 nm or more to 1000 nm or less, and a non-carbon black hydrophilic inorganic filler and containing no carbon black or containing carbon black in an amount of less than 20 parts by mass relative to 100 parts by mass of the rubber component.  The closest prior art of record, Yamada et al. (US 2013/0085028), teaches a transmission belt comprising a compression rubber layer and a bonded rubber layer wherein the surface of the belt is formed of a rubberized canvas and this canvas encloses the compression rubber layer and the bonded rubber layer, which makes these layers a pulley non-contacting portion.  These layers are made of the rubber composition comprising natural rubber and up to 15 parts by mass of a rubber such as chloroprene rubber or ethylene-α-olefin rubber, silica as an inorganic filler, 10 parts by mass or less of carbon black, and short fibers made of cotton or wood flour (these are cellulose fibers).  The chloroprene rubber or ethylene-α-olefin rubber is only present in at most 15 parts by weight in Yamada et al. and there is no motivation to modify this amount to be a predominant amount of the rubber component.  No other prior art of record teaches or renders obvious this specific rubber composition used as a pulley non-contacting portion of a power transmission belt.  Therefore, claim 1 and its dependent claims are allowable.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767